            Case 3:15-cv-01339-WHO Document 98 Filed 05/07/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION

11
     UNITED STATES OF AMERICA ex rel.            CASE NO.: 3:15-CV-01339-WHO
12   BRYAN BARNETTE; and STATE OF
     CALIFORNIA ex rel. BRYAN BARNETTE,          [PROPOSED] ORDER ON
13
                                                 PHLEBOTEK CORPORATION’S
14         Plaintiffs,                           MOTION TO DISMISS [D.E. 65]

15   v.

16   CARDIODX, INC., a California Corporation;
     PHLEBOTEK CORPORATION, a Florida
17
     Corporation; DAVID LEVISON;
18   DEBORAH KILPATRICK; and MISSY KEMP,

19         Defendants.
20

21

22

23

24

25

26
27

28

                                             1
     ORDER ON PHLEBOTEK                                      CASE NO.: 3:15-CV-01339-WHO
     MOTION TO DISMISS
               Case 3:15-cv-01339-WHO Document 98 Filed 05/07/19 Page 2 of 2



 1            THIS CAUSE having come before the Court on Defendant Phlebotek Corporation’s
 2
     Motion to Dismiss (“Motion”) [D.E. 65], and the Court having considered the Motion,
 3
     any response thereto, the pleadings and papers on file in this action, matters subject to judicial
 4
     notice, and any oral argument presented by counsel, and being otherwise fully advised in the
 5

 6   premises, it is

 7            ORDERED and ADJUDGED that the Motion is GRANTED. For the reasons set forth in

 8   the Motion and stated on the record during oral argument, the claims in the Amended Complaint
 9
     against Defendant Phlebotek Corporation are hereby dismissed with prejudice without leave to
10
     amend.
11

12
     Dated: __________________.           ________________________________________
13
                                          Honorable William H. Orrick, District Court Judge
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
     ORDER ON PHLEBOTEK                                                  CASE NO.: 3:15-CV-01339-WHO
     MOTION TO DISMISS
